Citation Nr: 1228812	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

3. Entitlement to service connection for peripheral neuropathy to include as due to exposure to herbicides.

4. Entitlement to service connection for a skin condition to include as due to exposure to herbicides.

REPRESENTATION

Veteran represented by:	Jill Mitchell, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The claim of service connection for posttraumatic stress disorder was previously before the Board in November 2007 and in April 2008, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a decision in December 2010, the Board denied the claim of service connection for posttraumatic stress disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in December 2011, granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.





Also in the decision in December 2010, the Board remanded the claims of service connection for diabetes mellitus, type 2, peripheral neuropathy, and a skin condition, secondary to exposure to herbicides.  After the last Supplemental Statement of the Case in March 2012, the Veteran's attorney has submitted additional information and has not waived initial consideration by the RO; therefore, a remand is required.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

On the claim of service connection for posttraumatic stress disorder, in the Joint Motion for Remand, the parties agreed that there was some question as to whether the duty to assist was fully satisfied with regard to the Veteran's private mental health treatment records.  Specifically, in 2004, the RO requested treatment records from Dr. Ronconi, who responded that she had not treated the Veteran at her current address.  She indicated that she might have treated the Veteran at a separate address and supplied the address.  There is no record of a follow-up request.  

Also, the Veteran has psychiatric diagnoses other than posttraumatic stress disorder, which need to be addressed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On the claims of service connection for diabetes mellitus, type 2, peripheral neuropathy, and a skin condition, the Veteran's attorney has submitted additional and has did not waived initial consideration of the evidence by the RO.  

Accordingly, the case is REMANDED for the following action:




1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records, pertaining to treatment at the Alamo Mental Health Group in 1983.  

If the records are not available or further efforts to obtain them would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

2.  Review the newly submitted evidence with respect to the claims of service connection for diabetes mellitus, type 2, peripheral neuropathy, and a skin condition to include as secondary to exposure to herbicides.  

3.  On completion of the foregoing, the claims should be adjudicated.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




